FILED
                            NOT FOR PUBLICATION                              JUN 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


THOMAS RASMUSSEN,                                No. 13-35108

               Plaintiff - Appellant,            D.C. No. 6:12-cv-00057-DLC

 v.
                                                 MEMORANDUM*
BANK OF AMERICA, N.A., sucessor by
merger to Successor BAC Home Loans
Servicing, LP; RECONTRUST
COMPANY, NA,

               Defendants - Appellees.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND , Circuit Judges.

      Thomas Rasmussen appeals pro se from the district court’s judgment

dismissing his action alleging federal claims related to the foreclosure of his home.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

under Federal Rule of Civil Procedure 12(b)(6), Gant v. County of Los Angeles,

772 F.3d 608, 614 (9th Cir. 2014), and for an abuse of discretion a denial of a

motion for leave to file an amended complaint, see Metzler Inc. v. GMBH v.

Corinthian Colls., Inc., 540 F.3d 1049, 1072 (9th Cir. 2008). We affirm.

      The district court properly dismissed Rasmussen’s Truth in Lending Act

(“TILA”) and Real Estate Settlement Procedures Act (“RESPA”) claims as barred

by the statute of limitations, and Rasmussen failed to plead facts demonstrating

that equitable tolling should apply. See 12 U.S.C. § 2614 (prescribing at most a

three-year statute of limitations for violations of RESPA); 15 U.S.C. § 1640(e) (an

action for damages under TILA must be brought within one year of the alleged

violation); Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1045 (9th

Cir. 2011) (equitable tolling applies where “despite all due diligence, the party

invoking equitable tolling is unable to obtain vital information bearing on the

existence of the claim” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Rasmussen’s

motion for leave to file an amended complaint because the only viable claim in the

proposed complaint was a state law breach of contract claim, and the district court

indicated that it would decline to exercise supplemental jurisdiction over that


                                          2                                       13-35108
claim. See Gardner v. Marino, 563 F.3d 981, 990 (9th Cir. 2009) (no abuse of

discretion in denying leave to amend when amendment would be futile); see also

Parra v. PacifiCare of Ariz., Inc., 715 F.3d 1146, 1156 (9th Cir. 2013) (“[O]nce

the district court, at an early stage of the litigation, dismissed the only claim over

which it had original jurisdiction, it did not abuse its discretion in also dismissing

the remaining state claims.”). Contrary to Rasmussen’s assertions, the district

court did not dismiss his proposed breach of contract claim with prejudice.

      Contrary to Rasmussen’s contention that the magistrate judge lacked

jurisdiction to issue findings and recommendation, Rasmussen’s consent to the

magistrate judge’s designation was not required because the magistrate judge did

not enter dispositive orders. See 28 U.S.C. § 636(b)(1)(B); see also Estate of

Conners by Meredith v. O’Connor, 6 F.3d 656, 658 (9th Cir. 1993) (discussing

scope of magistrate judge’s authority under § 636(b)(1)(B)). The district court

properly conducted a de novo review of the magistrate judge’s findings and

recommendations and Rasmussen’s objections thereto, and entered final judgment.

See 28 U.S.C. § 636(b)(1)(C).

      AFFIRMED.




                                            3                                     13-35108